Title: From Benjamin Franklin to James Lovell, 17 October 1779
From: Franklin, Benjamin
To: Lovell, James


Sir,Passy Oct. 17. 1779.
The foregoing is a Copy of my last. I have now before me your several Favours therein mentioned, viz of June 13. July 9 & 16. and Augt. 6.
I received the Journals of Congress from Jany. 1st. to June 12. which you took care to send me: But the Vols 1. & 2d which you mention are not yet come to hand. I hear they are at Madrid. I know not how they came there, nor how well to get them from thence. Perhaps you can easier send me another Set.
As I hear of the Arrival of the Chevalier de la Luzerne, by whom I wrote a long Letter to your Committee, I presume you have received it, and that it is not now necessary to send more Copies. By this Opportunity I write largely to the President.
You ask, “will no one under a Commission from the United States” &c. Inclosed I send you a Copy of the Instructions I gave to Commodore Jones, when it was intended to send with him some Transports and Troops to make Descents in England. Had not the Scheme been alter’d, by the more general One of a grand Invasion, I know he would have endeavour’d to put some considerable Towns to a high Ransom or have burnt them. He sailed without the Troops; but he nevertheless would have attempted Leith, and went into the Firth of Edinburgh with that Intention; but a sudden hard Gale of Wind, forced him out again.— The late Provocations by the burning of Fairfield and other Towns, added to the preceding, have at length demolish’d all my Moderation; and were such another Expedition to be concerted, I think so much of that Disposition would not appear in the Instructions. But I see so many Inconveniences in mixing the two Nations together that I cannot encourage any farther Proposal of the kind. This has ended better than I expected, and yet a mortal Difference has arisen between Captains Jones & Landais, that makes me very uneasy about the Consequences. I send you the Journal of the Cruise.
I am glad to understand that the Congress will appoint some Person here to audit our Accounts. Mine will give but little Trouble, and I wish much to have them settled. And for the future I hope I shall have none to settle but what relate to my Expences.
The Quarrel you mention between Mr Deane and Mr Lee I have never meddled with, and have no Intention to take any Part in it whatever. I had and still have a very good Opinion of Mr Deane for his Zeal and Activity in the Service of his Country: I also thought him a Man of Integrity. But if he has embezzled Public Money, or traded with it on his Private Account, or employed it in Stock-jobbing, all which I understand he is charged with, I give him up. As yet I think him innocent. But he and his Accusers are able to plead their own Causes, and Time will show what we ought to think of them.
I send you with this a Piece written by a learned Friend of mine on the Taxation of Free States, which I imagine may give you some Pleasure. Also a late Royal Edict for abolishing the Remains of Slavery in this Kingdom. Who would have thought a few Years since, that we should live to see a King of France giving Freedom to Slaves, while a King of England is endeavouring to make Slaves of Freemen!
There is much talk all over Europe of an approaching Peace by the mediation of Russia & Holland: I have no Information of it to be depended on, and believe we ought to lay our Account on another Campaign. For which I hope you will receive in time the Supplies demanded. Nothing is wanting on my Part to forward them: And I have the Satisfaction to assure you that I do not find the Regard of this Court for the Congress and its Servant in any respect diminished.
We have just heard from Norway that two of the most valuable Prizes taken by the Alliance Capt. Landais, in the Squadron of Come. Jones, are safe arrived at Bergen: viz The Ship from London to Quebec laden with Naval Stores; and that from Liverpool to New York and Jamaica. They were Letter of marque, of 22 Guns & 84 Men each. I wish we may get them safe to America.
The Squadron itself is got into Holland with the two Prize Men of War, where they are all refitting. Great Damage has been done to the English Coal Trade, and 400 Prisoners have been taken, which will more than redeem the rest of our People from their Captivity in England; if we can get them safe from Holland to France: but I suppose the English will endeavour to intercept us, and recover their Ships if possible.
With great Esteem for yourself and the Committee, I have the Honour to be, Sir, Your most obedient & most humble Servant.
B Franklin
Honble. James Lovell Esqr.
  
Endorsed: Letter from Doctr. Franklin Passey Septr. 30th-Oct. 17 1779 to J Lovell Reced March 4th. 1780 and refd. to the Comee. for foreign Affairs—
